DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashid et al. (US 2014/0262235, hereafter Rashid).
With regards to claims 1, 10 and 13, it discloses a method, executable by a computer system (para 103-106, Fig. 27), and system comprising: obtaining a reservoir model (Fig. 27, “reservoir and field emulation model”) for a subsurface reservoir; identifying a current state of the subsurface reservoir using the reservoir model (Fig. 27, “update representative sample set”); selecting (Fig. 27, “select method”), by a computer processor, an optimization function from a plurality of optimization functions according to the current state of the subsurface reservoir to obtain a selected optimization function (Fig. 27); calculating, by the computer processor, a plurality of valve positions of a plurality of physical devices using the selected optimization function; and implementing the plurality of valve positions (para 43, 61, 70).
With regards to claims 2 and 14, it discloses determining whether a bottom hole pressure limit is reached from the current state; and selecting a fixed bottom hole pressure optimization function as the selected optimization function when the bottom hole pressure limit is reached (para 71).
With regards to claims 3 and 15, it discloses calculating the plurality of valve positions to minimize a gas and water production using a fixed bottom hole pressure (para 30, 71-75, 83).
With regards to claims 4 and 16, it discloses determining whether to force a bottom hole pressure to fixed value; selecting a fixed bottom hole pressure optimization function as the selected optimization function when a determination is made to force the bottom hole pressure to a fixed value (para 71-75).
With regards to claims 5 and 17, it discloses calculating, using a variable bottom hole pressure optimization function in the plurality of optimization functions, the plurality of valve positions to minimize a gas and water production using a variable bottom hole pressure (para 71-75).
With regards to claims 6 and 18, it discloses selecting a flow balancing optimization function as the selected optimization function until a trigger condition is satisfied (para 74).
With regards to claims 7 and 19, it discloses the trigger condition is at least one selected from a group consisting of gas oil ratio and water cut (para 30).
With regards to claims 8 and 20, it discloses receiving physical device constraints of the plurality of physical devices, wherein calculating the plurality of valve positions is according to the physical device constraint (para 37, 42, 53).
With regards to claim 9, it discloses implementing the plurality of valve positions comprises: calculating a subsequent state of the subsurface reservoir using the plurality of valve positions (para 51-56).
With regards to claim 11, it discloses implementing the plurality of valve positions is performed using a subsequent timestep of a reservoir simulation (para 36, 81).
With regards to claim 12, it discloses the plurality of physical devices located at the oilfield, wherein implementing the plurality of valve positions comprises sending a signal to the plurality of physical devices to adjust the plurality of valve positions (para 52, 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676